DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/05/2022 has been entered. Claims 1, and 8-9 have been amended. Claims 11 is a new addition. Claims 1-11 are pending. Applicants amendment to the claims have overcome Drawing Objections previously set forth in the Non-Final Rejection mailed 12/30/2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US 6,135,182 – of record), in view of Miyazono (JP 11-1107 – of record), in view of Ishizaka (JP 2011-246086 A – of record), in view of Sato (EP 3299186 B1 – of record), as evidenced by Hamann et al. (US 2011/0178256 A1 – of record).
Claim Interpretation: The limitation “for a heavy vehicle” is considered intended use as the limitation does not provide structure which would delineate a tire for a heavy vehicle from a tire for any other vehicle. Moreover, “a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention”, see MPEP 2111.02 (II).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
Regarding claim 1, Nagai discloses a heavy-duty pneumatic tire, the tire comprising, in a one-half sectional view in a meridian plane of the bead portion (while only one-half of the tire section is illustrated, it is to be understood that the half not illustrated is the same as that illustrated, but opposed in orientation):

    PNG
    media_image1.png
    441
    531
    media_image1.png
    Greyscale


Two bead portions 1 each intended to come into contact with a rim 7 by way of a contact face, the contact face comprising a first axial portion, substantially parallel to an axial direction parallel to the axis of rotation of the tire, connected by a second circular portion, having a center, to a third radial portion, parallel to a radial direction;
The tire comprising a carcass reinforcement 15 connecting the two beads to one another and comprising at least one carcass layer made up of reinforcers coated in an elastomeric coating compound having an elastic modulus in extension at 100% elongation E1, see Col 3 lines 1-25;
The carcass layer comprising a main part 3 wrapping in each bead 1, from the inside to the outside of the tire, around a bead wire core 2 inscribed in a circle having a center G and a radius R, to form a turn-up 5;

    PNG
    media_image2.png
    437
    694
    media_image2.png
    Greyscale


A wire chafer 12 – (construed as a bead reinforcing layer) having an appreciable thickness; and the wire chafer 12 being at least partially in contact with the carcass reinforcement 3 and extending on the outside of the carcass reinforcement from a first end radially on the outside of an axial straight line passing through the center G of the circle circumscribed on the bead wire core as far as a second end axially on the inside of a radial straight line passing through the center G of the bead wire core; and
A reinforcing rubber 11 – (construed as a cushion rubber) having a 100% modulus M2 that is smaller than a 100% modulus of a coating rubber for the carcass ply, see Col 4 line 65 – Col 5 line 2 – (corresponds to the cushion rubber has an elastic modulus at 100% elongation E3 of an elastomeric compound M3 making up the cushion rubber be less than the elastic modulus at 100% elongation E1 of the elastomeric coating compound M1 of the carcass layer).
Nagai does not explicitly disclose the feature of:
Feature 1: the wire chafer is made up of reinforcers coated in an elastomeric coating compound M2 having an elastic modulus in extension at 100% elongation E2.
Feature 2: the wire chafer forms with the radial direction, an angle A at most equal to 45°. 
Feature 3: each bead comprises a cushion rubber made up of an elastomeric compound M3 having an elastic modulus in extension at 100% elongation E3.
Feature 4: the cushion rubber being arranged between an axially inner side of the bead reinforcing layer and an axially outer side of the carcass layer turn-up in an area of the bead; extending over an angular sector defined by an angle formed by straight lines passing respectively through the center G of the bead wire core and the radially outer end of the cushion rubber and through the center G of the bead wire core and the radially inner end of the cushion rubber.
Feature 5: the cushion rubber has a maximum thickness, at least equal to the thickness of the bead reinforcing layer, measured on the straight line passing through the center of the second circular portion of the contact face and perpendicular to the carcass reinforcement.
Miyazono discloses a tire suitable for of preventing deterioration tendency and exhibiting sufficiently excellent bead portion durability in heavy vehicles, see [0001]. The tire is configured to use a bead portion reinforcing layer as a wire chafer 5 whose inclination angles of the outermost and outermost end portions of the tire in the tire radial direction are 22° to 35°, see [0009] – (corresponds to Feature 2). Additionally, the wire chafer is configured to have a topping rubber with 100% modulus M100w and 100% modulus M100c of the topping rubber for the carcass layer be M100w/M100c ≈ 0.6 – 0.9, see [0030] – (corresponds to Feature 1). Miyazono further discloses such a configuration suppresses the occurrence of cracks from the wire, to prevent the occurrence of separation between the wire chafer 5 and the folded portion 5o, and both contribute greatly to the improvement of the durability of the bead portion.
Ishizaka discloses a tire suitable for suppressing the occurrence of separation that occurs in the bead portion when used under a high load condition, such as heavy duty tires, see [0001], [0008]. The tire is configured to use a buffer rubber layer 70 – (construed as a cushion rubber), wherein the buffer rubber layer 70 has a modulus M at 100% elongation, see [0024] – (corresponds to Feature 3).
Sato discloses a tire suitable to provide a heavy load pneumatic radial tire that can prevent slipping by securing sufficient tightening margins to the bead portion and prevent the occurrence of separation between the rubber chafer and the wire chafer at a bead heel portion, see [0008]. The tire is configured to have a carcass folded back 14r – (construed as a turn-up portion) at a bead core 12, and a wire chafer 22 – (construed as a bead reinforcing layer) arranged on an outer circumference of the carcass and folded back around the bead core. A reinforcing rubber layer 24 – (construed as a cushion rubber) having a lower elastic modulus than at least one of coating rubber forming the carcass and coating rubber forming the wire chafer is arranged between an axially inner side of the bead reinforcing layer/wire chafer and an axially outer side of the carcass layer turn-up. As to the modulus being a modulus at 100% elongation: Ishizaka discloses the buffer rubber layer 70 – (construed as a cushion rubber) has a modulus M at 100% elongation, see [0009].
Additionally, it is very common in the art to measure physical properties at desired rates such as the stress required to produce a stated extension, e.g. modulus at 100%, 300% and where such stress measurements are preformed within the same testing standard, see Hamann [0103], Table 6. 
Therefore, one of ordinary skill in the art would appreciate the teachings of Sato in positioning a cushion layer between the carcass turn-up ply and a bead reinforcing layer in the claimed orientation to include having the claimed modulus difference to prevent slipping by securing sufficient tightening margins to the bead portion and prevent the occurrence of separation between the rubber chafer and the wire chafer at a bead heel portion, see [0010] – (corresponds to Features 4, 5).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bead portion of Nagai to have Features 1-2 as taught by Miyazono, Feature 3 as taught by Ishizaka and Features 4-5 as taught by Sato and evidenced by Hamann to provide the tire with aforementioned benefits. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Regarding claims 4, 6-7, modified Nagai discloses the elastic modulus in extension at 100% elongation of the elastomeric compound making up a cushion rubber is in a range of 10-30 kgf/cm2 ≈ 0.98-2.94 MPa, and the elastic modulus at 100% elongation of the elastomeric coating compound of the carcass layer is in a range of 20-50 kgf/cm2 ≈ 0.96-4.90 MPa; and taking the maximum suggested ranges of 2.94MPa/4.90MPa * 100% ≈ 60% which corresponds to the claimed at most equal to 60%; and the elastic modulus in extension at 100% elongation of the elastomeric compound making up a cushion rubber is 1.6 MPa; and the elastic modulus at 100% elongation of the elastomeric coating compound of the carcass layer is 2.6 MPa. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Regarding claim 5, as previously discussed, modified Nagai discloses the wire chafer is made up of reinforcers coated in an elastomeric coating compound M100w having an elastic modulus in extension at 100% elongation; and further that the wire chafer is configured to have a topping rubber with 100% modulus M100w and 100% modulus M100c of the topping rubber for the carcass layer be M100w/M100c ≈ 0.6 – 0.9, see Miyazono [0030]. Thus, elastic modulus in extension at 100% elongation of the wire chafer M100w ≈ 60% - 90% of the 100% modulus M100c of the topping rubber for the carcass layer. Therefore, the elastic modulus in extension at 100% elongation E3 of the elastomeric compound M3 making up the cushion rubber is equal to the elastic modulus in extension at 100% elongation E2 of the elastomeric coating compound M2 of the bead reinforcing layer; since both are 60% of the 100% modulus M100c of the topping rubber for the carcass layer. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I).  
Regarding claims 8-10, as previously discussed, modified Nagai discloses a bead portion reinforcing layer as a wire chafer 5 whose inclination angles of the outermost and outermost end portions of the tire in the tire radial direction are 22° to 35°, see Miyazono [0009] – (corresponds to the claimed at least equal to 22° and most equal 28°; and as depicted in figure 3: the reinforcers of the wire chafer form, with the radial direction of the tire, a variable angle at least equal to 22° to 35° on one part (5CI, 5CO) of the layer and at most equal to 45° on the remaining part (DT); and as depicted in Sato FIG. 1, a thickness t of the cushion layer at 1.65 mm is substantially the same as the thickness of the wire chafer 22 – (construed as a bead reinforcing layer), see FIG. 1, [0036] – (corresponds to the claimed  thickness of the bead reinforcing layer is less than or equal to 2.5 mm). Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I). 
Regarding claim 11, The limitation “from about” is considered a relative term of degree for which no specific activity is specified; thus under the broadest reasonable interpretation afforded the examiner the claimed orientation is met by modified Nagai. See Sato which discloses a cushion rubber which extends around the bead wire core to at least an axial straight line passing through the center of the bead circle. 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US 6,135,182 – of record), in view of Miyazono (JP 11-1107 – of record), in view of Ishizaka (JP 2011-246086 A – of record), in view of Sato (EP 3299186 B1 – of record), as evidenced by Hamann et al. (US 2011/0178256 A1 – of record) as applied to claim 1 above, and further in view of Honbo (JP 2001-206027 A – of record).
Regarding claim 2, while modified Nagai discloses the cushion later is formable as an angular sector, see Ishizaka, figure 3; it does not explicitly disclose the angular sector makes an angle of greater than or equal to 45° and less than or equal to 90°.
Honbo discloses a tire suitable for to effectively prevent the occurrence of separation, in-layer fracture, etc. due to shear deformation of rubber in the bead heel portion and improve the durability of the bead portion in pneumatic radial tires for heavy load, see [0001]. The tire is configured to have a deformation absorbing layer 8 – (construed as a cushion layer) disposed in a bead heel side 7 with respect to the tire radial direction line segment L-L passing through the center of the cross section of the bead core 2 of the rim-assembled tire with reference to the center of the cross section. It is preferable that at least a part thereof overlaps the range of 15° and 60°, see [0021], figures 1-2. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion rubber of modified Nagai to be oriented in the claimed manner as taught by Honbo to prevent the occurrence of separation, in-layer fracture, etc. due to shear deformation of rubber in the bead heel portion and improve the durability of the bead portion suggest by Honbo.
Regarding claim 3, modified Nagai discloses the range of each of end portions 24e and 24i of the reinforcing rubber layer 24 corresponds to the range of 10 mm from an end face of the reinforcing rubber layer 24, see [0020], FIG. 1 straight line L – (corresponds to the claimed radially inner end of the cushion rubber is positioned, with respect to the radial straight line passing through the center G of the bead wire, at an axial distance greater than or equal to 10 mm).
Response to Arguments
Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive.
Applicant’s Argument #1
Applicant argues on Pg. 3 that: Sato discloses a reinforcing rubber layer 24 between the carcass 14 and the wire chafer 22. Thus, the reinforcing rubber layer is not arranged between an axially inner side of the bead reinforcing layer an axially outer side of the carcass layer tum-up in an area of the bead, nor would there be a reason to do so.
Examiner’s Response #1
Examiner respectfully disagrees. Under the broadest reasonable interpretation afforded the examiner, the wire chafer 22 is construed as a bead reinforcing layer; and the reinforcing rubber layer 24 is construed as a cushion rubber. Whereby the claimed orientation of “arranged between an axially inner side of the bead reinforcing layer an axially outer side of the carcass layer tum-up in an area of the bead” is met.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749